United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-11322
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LORENZO VERDUZCO-MENDOZA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CR-361-3
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Lorenzo Verduzco-Mendoza pleaded guilty to one count of

conspiracy to possess with intent to distribute more than 500

grams of methamphetamine.   He appeals the denial of his motion to

withdraw his guilty plea.   We find no error in the district

court’s application of the factors to be considered in deciding

whether to grant a motion to withdraw.   See United States v.

Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).   Verduzco-Mendoza’s

assertions of innocence were not made under oath, and he has


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-11322
                                 -2-

provided no good justification for his delay in seeking to

withdraw his guilty plea.   See id.; see also United States v.

Clark, 931 F.2d 292, 294-95 (5th Cir. 1991).   His plea was

knowingly and voluntarily entered and he enjoyed the close

assistance of counsel.   See Carr, 740 F.2d 343-44.   The district

court’s finding that Verduzco-Mendoza’s motion to withdraw his

guilty plea was an attempt to manipulate the system was not

clearly erroneous, and the court did not abuse its discretion in

denying the motion.   See id. at 343-45; see also United States v.

Powell, 354 F.3d 362, 370 (5th Cir. 2003).

     AFFIRMED.